Citation Nr: 1713806	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-37 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for mood disorder with adjustment disorder, bipolar disorder, and post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus.

4.  Entitlement to an initial rating in excess of 10 percent for pes cavus of left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1998 to May 2008, including service in Iraq from November 2007 to April 2008, and her decorations include the Iraq Campaign Medal with bronze service star.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that, in pertinent part, granted service connection for mood disorder with adjustment disorder evaluated as 50 percent disabling; for nephrolithiasis evaluated as 10 percent disabling; for residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus (hereinafter, right foot disability), evaluated as 10 percent disabling; and for pes cavus of left foot (hereinafter, left foot disability), evaluated as 10 percent disabling-each effective May 29, 2008.  The Veteran timely appealed for higher initial ratings.

In June 2011, the RO increased the disability evaluation to 70 percent for mood disorder with adjustment disorder, effective November 13, 2009.  Subsequently, jurisdiction of her appeal was transferred to the RO in New York, New York.

The Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for August 2012.

In October 2013, the Board remanded the matters for additional development.  In March 2016, the RO increased the initial evaluation for mood disorder with adjustment disorder to 70 percent rating effective May 29, 2008; and recharacterized the Veteran's disability as mood disorder with adjustment disorder, bipolar disorder, and PTSD (hereinafter, psychiatric disability).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, because a higher evaluation is available for the Veteran's acquired psychiatric disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU, to include special monthly compensation, already has been awarded.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability has been manifested by severe anxiety, significant depression, panic attacks that occurred weekly or less often, chronic sleep impairment, occasional neglect of personal hygiene, difficulty adapting to stressful circumstances, social isolation, and suicidal ideation without intent or plan; total occupational and social impairment has not been demonstrated.

2.  The Veteran's nephrolithiasis is shown to be manifested primarily by occasional attacks of colic without infection and without requiring catheter drainage; frequent attacks of colic that require catheter drainage, or recurrent stone formation requiring diet therapy or drug therapy or invasive or non-invasive procedures more than two times per year are not shown.

3.  The Veteran's residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus have been manifested primarily by complaints of pain on standing and walking, tenderness over the plantar arch, progression of osteoarthritis of the first metatarsal joint, functional loss due to pain during flare-ups, and limited weight-bearing; ankylosis, marked deformity, painful callosities, marked tenderness under metatarsal heads, or limitation of dorsiflexion of the ankle to right ankle are not demonstrated.

4.  The Veteran's pes cavus of left foot has been manifested primarily by complaints of pain on standing and walking, tenderness over the plantar arch, and some limitation of dorsiflexion at ankle; ankylosis, marked deformity, painful callosities, marked tenderness under metatarsal heads, or limitation of dorsiflexion of the ankle to right ankle are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for the Veteran's acquired psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for nephrolithiasis are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic Codes 7508, 7509 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Codes 5270, 5276, 5278 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for pes cavus of left foot are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Codes 5270, 5276, 5284 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to her claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is also competent to report symptoms of anxiety and depression, colic attacks and kidney problems, and foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

A.  Psychiatric Disability

Service connection has been established for mood disorder with adjustment disorder, bipolar disorder, and PTSD-effective May 29, 2008.  The RO currently assigned an initial 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9435, pertaining to anxiety disorders.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

As noted above, the Veteran filed a claim for service connection for psychiatric disability on May 29, 2008.

The report of a July 2008 VA psychiatric examination reveals that the Veteran denied hallucinations.  She reported having paranoid-type thinking that involved thoughts of someone from her unit, or Iraqis who may be watching her, coming to get her.  The examiner found no inappropriate behavior.  The Veteran reported having suicidal thoughts that involved wishing she were dead, with some thoughts of a plan but no intent.  She reported thinking about various methods of suicide in terms of which might be more painful, but she denied having a plan and denied any homicidal thoughts.  The examiner noted that the Veteran was oriented to person, place, and time in July 2008.  

With regard to maintaining minimal personal hygiene and performing activities of daily living, the Veteran reported that there were frequently days when she did not shower; and that she rarely cooked for herself or her daughter, and that they relied almost exclusively on "takeout" food.

With regard to memory loss or impairment, the Veteran denied having any memory problems.  She did report problems with indecisiveness.  The examiner noted that the Veteran was able to perform "serial 7's" (counting backward from 100 by 7's) with no errors.  

Neither the Veteran reported, nor did the July 2008 VA examiner observe, any obsessive or ritualistic behavior.  The Veteran's speech was normal for rate, volume, and tone.  The Veteran did report having approximately one panic attack per week over the past couple of months.  She reported significant symptoms of depression and anxiety.  The examiner found the Veteran's affect during the interview to be appropriate to content; however, the Veteran frequently was tearful when discussing her deployment to Iraq.  She reportedly avoided crowds and did experience some kind of anxiety response while in a crowded waiting room for a few minutes prior to psychological testing.  

Neither the Veteran reported, nor did the July 2008 VA examiner observe, any impaired impulse control.  The Veteran did report impaired sleep, and she reportedly slept two-to-three hours per day.

Diagnostic testing in July 2008 revealed a severe level overall of depressive symptoms.  The examiner noted that the Veteran's psychiatric history was complex, and assigned a global assessment of functioning (GAF) score of 40.  The July 2008 examiner commented that the Veteran appeared to be experiencing a moderate-to-severe level of occupational impairment.  She had not been able to begin the process of looking for a job due to depressive symptoms.  Her ability to interact with and care for her daughter also had been compromised by her mood and anxiety symptoms.  The Veteran reportedly was completely isolated socially and avoided crowds, and avoided leaving her house as much as possible.  The July 2008 examiner opined that the Veteran appeared to be experiencing a severe level of social impairment.

VA records, dated in October 2008, reveal that the Veteran had suicidal ideation, but no intent or plan.  She reportedly had hope and plans for the future, and felt that there were things to live for.  She posed minimal danger to herself, and was given the phone number of 1-800-TALK.

The report of an April 2009 VA examination reflects that the Veteran had only worked about one month since leaving active service; and that during the one month, the Veteran missed three days of work due to depression.  The April 2009 examiner opined that the Veteran's overall functioning appeared to have improved since her last evaluation, and assigned a GAF score of 50.  The April 2009 examiner commented that the Veteran had significant symptoms of depression, which impact her social functioning to a severe degree.
 
The report of an April 2011 VA examination reflects that the Veteran has been diagnosed with PTSD and depression, and that she was not taking any psychiatric medication; nor was she in individual or group therapy.  She reportedly felt more depressed since last examined, and also had less sleep.  The Veteran had earned six credits at college since the last examination.  She reported having a good relationship with her daughter, but not with her ex-husband.  She reported having one good friend whom she talked with on the telephone every other day.  The Veteran did not socialize, other than at school.  For leisure, she liked to sleep.  She had two suicide attempts, spanning from 2005 to 2008.  Her attempts included trying to drive her car over a bridge, and overdosing on pills and alcohol.

Mental status examination in April 2011 revealed a full range of affect and depressed mood.  The Veteran was cooperative and friendly.  She had normal speech, and was dressed appropriately; she maintained good eye contact, and was oriented to time, place, and person.  There was no impairment of thought process or communication.  The Veteran reportedly had significant difficulty with impulse control, and some difficulty with concentration; however, she was able to complete "serial 7's" with only one error, and was able to spell WORLD backwards on her initial attempt.  Her short-term memory was "okay."  She averaged about three hours of sleep, though sometimes she slept excessively (over 12 hours).  She bathed daily, and had panic attacks about once every two weeks with symptoms lasting about ten minutes.  She had suicidal ideation on a daily basis with no plan.  There was no evidence that she experienced any type of hallucinations or delusions.  The Veteran reportedly felt paranoid and guarded most of the time, and felt anxious several times a day.

The April 2011 examiner noted that the Veteran had symptoms of bipolar disorder since 2005; and that she likely used marijuana to help her cope with her symptoms.  The April 2011 examiner also noted that the Veteran's PTSD symptoms could be lowering her psychiatric functioning, as well as making it more difficult for her to sleep.  The April 2011 examiner assigned a GAF score of 50, and opined that the Veteran's acquired psychiatric disability resulted in deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.

Another VA examiner in November 2011 found that the Veteran had been diagnosed with more than one mental disorder; and opined that it was not possible to differentiate symptoms attributable to each diagnosis because there was a "cross over" in symptoms.  Current symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfered with routine activities, and impaired impulse control.

The November 2011 examiner commented that the Veteran experienced symptoms of PTSD since returning home from Iraq; and that she had symptoms of bipolar disorder since 2001, and was psychiatrically hospitalized in 2005 before active deployment.

In an April 2013 addendum, the VA examiner noted that the Veteran does have a diagnosis of PTSD that conforms to DSM-IV criteria.  The VA examiner also opined that the Veteran's bipolar symptoms worsened after the Veteran experienced trauma and developed PTSD.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   
    
Here, the GAF scores assigned have primarily ranged from 40 to 50.  A GAF score of 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or obscure or irrelevant); and is indicative of major impairment in several areas (e.g., depressed person avoids friends, neglects family, and is unable to work).  A GAF score of 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Veteran's manifestations of psychiatric disability have included severe anxiety, significant depression, panic attacks that occurred weekly or less often, chronic sleep impairment, occasional neglect of personal hygiene, difficulty adapting to stressful circumstances, social isolation, and suicidal ideation without intent or plan.  Each examiner has indicated that the Veteran was oriented to person, place, and time; and no examiner has been able to differentiate symptoms attributable to each diagnosis of psychiatric disability because of a "cross over" in symptoms.  Here, the severity of such symptoms demonstrates that it is to a degree as that contemplated by the currently assigned, initial 70 percent disability rating.  This is on par with the level of the Veteran's isolation, her disturbances of motivation and mood, and her difficulties in adapting to stressful circumstances.  Such symptoms have been noted throughout the appeal, and certainly affect the Veteran's ability to establish and maintain effective relationships.

However, the Veteran's disability picture is not reflective of total occupational and social impairment at any time due to the types of symptoms contemplated by the regulation.  Here, the Veteran's particular symptoms do preclude employment.  Thus, total occupational impairment is found.  That said, those symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, and disorientation to time or place.  Furthermore, the level contemplated by those found at the total rating level speaks to memory loss of such severity that the person does not remember his or her own name.  While the Veteran is certainly isolating herself, there is no showing that the Veteran does not understand her surroundings such as contemplated by the total level. 

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated and has difficulty establishing and maintaining relationships; she does attempt to socialize at school.  The evidence demonstrates that she is not totally isolated.  She has maintained a sufficient relationship with her daughter over the course of the appeal, and she speaks with at least one friend by telephone every other day.  The Veteran was alert to each interview situation by examiners and in contact with reality.  This required some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria.

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are not on par with the level of severity contemplated by the total rating criteria at any time.  Accordingly, the requirements for an initial disability rating in excess of 70 percent for the Veteran's acquired psychiatric disability are not met.  Thus, staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.
  
B.  Nephrolithiasis

Service connection has been established for nephrolithiasis, effective May 29, 2008.  The RO currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7508-7509, pertaining to the genitourinary system.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

Pursuant to Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code 7509, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or noninvasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Pursuant to Diagnostic Code 7509, hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, without infection and without requiring catheter drainage.  A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage.  A 30 percent disability rating is warranted where there are frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The report of a July 2008 VA examination reflects a history of diagnosis of right urethral stone in active service in October 2007.  The Veteran reportedly had right flank pain at the time.  She reportedly was treated with intravenous fluids in the emergency room, and later she passed a tiny stone in her urine.  Computed tomography scans in October 2007 revealed that the right ureteral stone was resolved, and no hydronephrosis or hydroureter was found.  Currently, the Veteran reported having right flank pain that came approximately once in three months; and had an intensity of Level 8, on a scale of 10, and was associated with lower abdominal pain and described as "spasmodic pain."  She had no pain during urination and no blood in the urine.  Her current flank pain went away by itself, and she took no medication.

The July 2008 examiner reviewed computed tomography scans of the abdomen and pelvis, which were taken in May 2008.  The impression at that time was normal examination; no nephrolithiasis, no hydronephrosis, and no hydroureter were noted.  The diagnosis was resolved right ureteral stones with residuals.

The report of an April 2009 VA general medical examination reveals that the Veteran had a bout with kidney stones in November 2008, and was treated with antibiotics.  Following examination, the diagnosis was nephrolithiasis, last episode November 2008.  There were no effects of the problem on usual daily activities.

The report of an October 2014 VA examination reflects that the Veteran reported that the stones were recurrent in nature; and reported that she was hospitalized twice in 2008 for kidney stones.  She never required surgery for the kidney stones, though reported the residual of hydronephrosis (swelling from the kidney).  The Veteran reported that her last attack of "colic" occurred about a year ago in 2013, and that she currently was not taking any medication for nephrolithiasis.  The October 2014 examiner noted that the Veteran did not have treatment for recurrent stone formation in the kidney.  Signs or symptoms due to urolithiasis included occasional attacks of colic and causing hydronephrosis.  Nor was there a history of recurrent symptomatic urinary tract or kidney infections.  Laboratory studies were normal.  

The report of a December 2015 VA examination reflects a medical history of being diagnosed with kidney stones in 2005; having a last severe attack in 2008; and having some hematuria in 2013.  The December 2015 examiner noted that the Veteran managed her condition with dietary modifications, and that she did not follow with a urologist and had no recent imaging.  The Veteran neither required continuous medication, nor had any renal dysfunction.  She did not have treatment for recurrent stone formation.  Signs or symptoms due to urolithiasis included occasional attacks of colic.  There was no history of recurrent symptomatic urinary tract or kidney infections.  Laboratory studies were normal.

In this case, the objective evidence of record does not support an initial disability rating in excess of 10 percent under Diagnostic Code 7509.  The evidence reveals a long history of nephrolithiasis with occasional attacks of colic; however, frequent attacks of colic requiring catheter drainage are not demonstrated.  There is evidence of neither kidney infection, nor impaired kidney function.  In this regard the evidence is not in equipoise, but is against a disability rating in excess of 10 percent under Diagnostic Code 7509.  38 U.S.C.A. § 5107.

Moreover, no examiner has found evidence of recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  While the Veteran reported that she managed the nephrolithiasis with dietary modifications, the absence of a showing of recurrent stone formation consistently upon VA examinations in July 2008 and in October 2014 and in December 2015 leads the Board to find that such dietary modifications are not sufficient in and of themselves to warrant a higher disability rating under Diagnostic Code 7508.  Therefore, Diagnostic Code 7508 is not applicable. 

Here, the Board finds the evidence to be best evaluated as 10 percent disabling under Diagnostic Code 7509.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There are no other diagnostic criteria pertaining to the genitourinary system that could provide the basis for a higher initial rating.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Foot Disabilities

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The interphalangeal, metatarsal, and tarsal joints of the foot are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

In this case, service connection has been established for residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus, effective May 29, 2008; and for pes cavus of left foot, effective May 29, 2008.  The RO currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278-5279, pertaining to acquired claw foot (pes cavus) and to metatarsalgia, for the right foot disability; and assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278, for the left foot disability.  Here, neither foot is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Pursuant to Diagnostic Code 5279, the 10 percent rating is the maximum disability rating available for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.

Alternatively, the overall regulatory scheme for foot disabilities contemplates a 10 percent rating in cases of ankylosis of the ankle in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness of the foot; or where there is inward bowing of the tendo Achillis with pain on manipulation and use of the foot; or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.

A 20 percent rating is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in poor weight bearing position; or where there is unilateral marked deformity of the foot with pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or where there is unilateral marked tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle to right angle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5278.

A 30 percent rating or more is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in plantar flexion or in dorsiflexion; or where there is unilateral marked pronation or extreme tenderness of plantar surfaces of the foot with marked inward displacement and severe spasm of the tendo Achillis on manipulation; or where there is unilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278.

Right Foot

As a preliminary matter, the Board notes that the service-connected eczema of the right foot has been separately evaluated, and that rating the same disability under various diagnoses is to be avoided as it would constitute pyramiding.  See 38 C.F.R. § 4.14.

Historically, the Veteran developed pain over the right foot area from a bunion, which was surgically repaired in 2001.  She later developed pain over the third and fourth toes in the plantar aspect and was diagnosed with neuroma, which was surgically removed in 2003.  The Veteran underwent additional surgery of the first metatarsal bone area in 2003 due to abnormal bony prominence.  

The report of a July 2008 VA general medical examination reveals that the Veteran's foot pain was aggravated from wearing boots constantly when deployed to Iraq.  Her current pain was over the bottom of the foot and also in between her third and fourth toes.  The Veteran described the pain as sharp and constant; and had an intensity of Level 6, on a scale of 10, at rest.  She reported that following standing and walking activities, the pain became incapacitating for the duration of one hour.  She was given shoe inserts, which did not relief the pain.  The Veteran reportedly could stand for about twenty minutes and walk for less than one-quarter mile without severe pain in the right foot.  The examiner noted that the Veteran was able to manage her activities of daily living.  No loss of work was reported.

The July 2008 examiner noted the scars over the right foot, which showed mildly decreased pigmentation and no other abnormal findings.  There was no heat, redness, or swelling noted over the right foot bunion surgical area; the first metatarsophalangeal joint function was noted to be normal with no pain and decreased motion on repetitive testing.  There was mild tenderness over the webspace between the third and fourth toes over the plantar aspect.  There was no loss of sensation.  Very mild hallux valgus was noted.  The plantar arch was increased, showing pes cavus; and there was mild tenderness noted over the plantar arch.  There were no calluses noted.  The Achilles tendon alignment was normal and nontender.  X-rays taken of the right foot revealed a screw at the base of the first metatarsal bone with post-surgical changes, otherwise normal.  Diagnoses included post-operative status of right bunion surgery, right foot neuroma surgery with residuals; and mild pes cavus with mild symptoms.

The report of an April 2009 VA examination reveals complaints of pain and stiffness of the right foot.  On examination, there was tenderness of the right foot; and the Veteran was unable to bend her first metatarsophalangeal joint.  The examiner also noted very mild hallux valgus and mild pes cavus.  There was no evidence of flatfoot.  

During an October 2014 VA examination, the Veteran reported pain in the first metatarsophalangeal joint when the weather changed.  She reported having multiple surgical procedures on the right foot for a bunion deformity.  Flare-ups of pain were described as a sharp, shooting pain that ran down underneath the foot.  The Veteran indicated that she could no longer run, dance, climb, or walk long distances.  

The October 2014 examiner noted mild or moderate symptoms of hallux valgus, and noted the dates of surgical procedures in 2001 and in 2004.  Pain was noted on movement of the right foot and on weight-bearing.  The examiner also noted swelling and lack of endurance of the right foot; and indicated that there was a functional loss due to pain during flare-ups, which limited weight-bearing activities.  Degenerative arthritis of the right foot was documented, and retained surgical hardware (screw) of the right foot was noted.  The examiner commented that limited weight-bearing for long periods of time would impact the Veteran's ability to perform occupational tasks such as standing, walking, lifting, and sitting.

During a January 2016 VA examination, the Veteran reported her medical history and described pain during flare-ups and functional loss.  She indicated that she could not run due to pain, and that she could not dance.  Her ability to stand was less than 30 minutes, and she could walk about three blocks.

Examination in January 2016 revealed mild or moderate symptoms of hallux valgus of the right foot.  The examiner noted that the Veteran had a base wedge osteotomy in 2001 and a revision of the bunionectomy in 2004 due to recalcitrant pain.  Neuroma was also excised in 2004 at the time of the bunionectomy; this area was asymptomatic.  Gait examination revealed the Veteran to be ambulating without the assistance of a cane, walker, or crutches.  Her stride was normal, without evidence of a limp.  There was a well-healed scar over the bunion area on the right foot.  Range of motion of the right ankle was approximately to 40 degrees on plantar flexion, and to 25 degrees on dorsiflexion.  Pain was noted upon range of motion of the joint and upon palpitation; there was also mild swelling and erythema noted dorsomedial.  The examiner noted some limitation on dorsiflexion of the ankle, and indicated that the Veteran had a mild cavus foot deformity which currently was not causing her any symptoms.

Regarding functional loss, the January 2016 examiner noted pain on movement; pain on weight-bearing; swelling; and lack of endurance.  The examiner indicated that pain limited the Veteran's ability to stand and walk.  The examiner also indicated that the surgical scars on the right foot were neither painful nor unstable, nor had a total area equal to or more than 39 square centimeters (6 square inches).

The January 2016 examiner indicated that current symptoms, in relation to the right foot bunion joint, were moderate; and that there had been a further progression of osteoarthritic changes to the first metatarsophalangeal joint of the right foot.  The January 2016 examiner also suggested that the Veteran's limited ability to stand and ambulate would impact her ability to perform occupational tasks.

Here, throughout the appeal, the Veteran has consistently reported pain in the right foot.  Examiners have noted limitations with standing and walking.  There also is evidence of osteoarthritis of the first metatarsophalangeal joint of the right foot, which progressed.  

The Board finds that the objective evidence of record does not support an initial disability rating in excess of 10 percent under any diagnostic code.  The evidence reveals a long history of right foot pain; however, examiners described the surgical residuals and pes cavus deformity of the right foot as mild. The October 2014 VA examiner noted functional loss due to pain during flare-ups and limited weight-bearing.  Even when taking into account the Veteran's lay assertions in terms of not being able to run or dance or climb or walk long distances, such reports of functional loss resulting from pain are already contemplated by the currently assigned initial 10 percent disability rating.  

The January 2016 examiner also noted further progression of osteoarthritis of the first metatarsophalangeal joint.  However, the evidence of record reveals neither ankylosis nor marked deformity of the right foot, nor any indication of all toe tending to dorsiflexion, marked tenderness under metatarsal heads, or limitation of dorsiflexion of the ankle to right angle-to warrant higher evaluations under Diagnostic Code 5272, 5276, or 5278.  Nor is there a showing of painful callosities during any examination, or marked contraction of plantar fascia, or severe spasm of the tendo Achillis on manipulation.  In this regard the evidence is not in equipoise, but is against an initial disability rating in excess of 10 percent.  As such, the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of her symptoms.  Thus the benefit of the doubt cannot be applied.  38 U.S.C.A. § 5107.  Hence, staged ratings are inapplicable.  Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability are analogous to those of pes cavus, as she has definite tenderness under metatarsal heads.  As her disability picture squarely fits within the criteria set forth for a 10 percent evaluation under Diagnostic Code 5278, this is the most appropriate code under which to rate the disability.

Left Foot

The report of a July 2008 VA examination reflects that the Veteran has had no surgery on the left foot.  She reported pain over the arch of the left foot, which had an intensity of Level 6, on a scale of 10, at rest and that became incapacitating on standing and walking activities. The Veteran reportedly could stand for about twenty minutes and walk for less than one-quarter mile without severe pain in the left foot.

Examination of the left foot in July 2008 revealed that the plantar arch was increased, showing pes cavus.  Mild tenderness was noted over the plantar arch.  There were no abnormalities of the toes and no calluses were noted.  The Achilles tendon alignment was normal and non-tender.  The diagnosis then was mild pes cavus with mild symptoms.

The report of an April 2009 VA examination reveals no abnormal findings.  On examination, there was evidence of bunion, very slight hallux valgus, and mild pes cavus.  There was no evidence of flatfoot.

The report of an October 2014 VA examination reveals no pain in the left foot, no functional loss, and no limitation of motion.

A January 2016 VA examiner found neither pain nor tenderness of the left foot due to pes cavus.  Some limitation of dorsiflexion at the left ankle was noted.  The examiner described a mild cavus foot deformity, which currently caused the Veteran no symptoms.  Examination in January 2016 revealed no pain, no functional loss, and no limitation of motion of the left foot.  Diagnostic testing revealed minimal hallux valgus of the left foot, and the January 2016 examiner indicated that a cavus foot type can cause the development of a bunion.

In this case, the overall evidence reflects that the pes cavus of left foot produced mild symptoms at most and caused the Veteran no difficulties.  No examiner found physical findings to suggest that the Veteran's pes cavus of left foot produced more than mild functional impairment.  The January 2016 examiner noted some limitation of dorsiflexion at the left ankle.  Here, there is no evidence of any effect on toes due to pes cavus of left foot; and no showing of limited dorsiflexion at ankle to right angle, shortened plantar fascia, or marked tenderness under metatarsal heads to warrant an initial disability rating in excess of 10 percent under Diagnostic Code 5278 based on acquired claw foot (pes cavus).

The Board has considered the Veteran's lay reports of pain over the arch of the left foot which limited standing and walking.  Although she is competent to report such symptoms, we must compare the lay evidence to the objective medical evidence.  Again, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of pain on movement, functional loss, of limitation of motion of the left foot. 

Given the minimal clinical findings of disability, the Veteran's complaints of pain are already contemplated by the initial 10 percent disability rating.  In this regard, there have been no reports of weakened movement, excess fatigability, or incoordination associated with standing or walking.  In other words, there is no basis for the Board to find that the Veteran's pes cavus of left foot with mild symptoms is so disabling as to meet the criteria for an initial disability evaluation greater than 10 percent under Diagnostic Code 5272, 5276, 5277, or 5278.  Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the overall evidence does not approximate the criteria for a higher initial rating.

Again, there is no showing of any injury to the left foot.  Hence, Diagnostic Code 5284 is inapplicable. 

The preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 10 percent under any diagnostic code.

D.  Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities is specifically contemplated by the rating criteria.  Specifically, she has severe anxiety and depression, occasional colic, and bilateral foot pain resulting in functional loss.  Examiners have noted the severity of the Veteran's symptoms, and functional impairment is contemplated in the schedular criteria.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover her symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for mood disorder with adjustment disorder, bipolar disorder, and PTSD; migraine headaches; irritable bowel disease; residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus; pes cavus of left foot; nephrolithiasis; right wrist strain, lumbar spine strain, residuals of burn scar of left middle finger; and eczema of the right foot.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's psychiatric disability, nephrolithiasis, and disabilities of each foot combine or interact with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating in excess of 70 percent for an acquired psychiatric disability-to include mood disorder with adjustment disorder, bipolar disorder, and PTSD-is denied.

An initial disability rating in excess of 10 percent for nephrolithiasis is denied.

An initial disability evaluation in excess of 10 percent for residuals of right foot bunionectomy of first toe and neuroma surgery with pes cavus is denied.

An initial disability evaluation in excess of 10 percent for pes cavus of left foot is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


